DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-15 are allowed. Among those, claim 1 is the only independent claim.
The following is an examiner’s statement of reasons for allowance:
The closest prior art identified include Pardal et al. (US 2019/0300766; “Pardal”) and Chartrel et al. (US 2015/0122407). 
Pardal teaches a two-component polyurethane-based adhesive composition and a multilayer film structure comprising an adhesive layer of the polyurethane-based adhesive composition, wherein the polyurethane-based adhesive composition comprising a specific -NCO component and a specific -OH component (para [0046]-[0059], [0247]). Pardal teaches the -NCO component is a composition comprising: A) at least one polyurethane prepolymer comprising at least two NCO end groups, said at least one polyurethane prepolymer obtained by a polyaddition reaction comprising reacting at least one asymmetric diisocyanate monomer and at least one diol, and B) at least one triisocyanate selected from the group consisting of isocyanurates, biurets, adducts of diisocyanates and of triols, and their mixtures (para [0046]-[0051]). Pardal also teaches the -OH component is a composition comprising at least one polyol, wherein at least one of the polyols or diols comprises a polyether polyol (or polyether dios), at least one of the polyols or diols is comprises a polyester polyol (or polyester diol) (para [0052]-[0054]).  However, Pardal does not teach or fairly suggest a two-
Chartrel teaches a polyurethane-based two-component adhesive composition comprising a composition A comprising a specific unsaturated polyol P1, at least one filler, at least one amorphous polyester (i.e., aliphatic or aromatic polyester), and at least one saturated polyol P2 (para [0018]-[0023]). The polyurethane-based two-component adhesive composition of Chartrel further comprising a composition B comprising at least one prepolymer with NCO terminations obtained from at least one polyfunctional polyol P3, and at least one mixture of isocyanates comprising at least 60% by weight of 4,4'-diphenylmethylene diisocyanate, with respect to the total weight of the mixture of isocyanates (para [0024]-[0026]).  However, Chartrel does not teach or fairly suggest a two-component polyurethane-based adhesive composition satisfying the specific compositional requirements as instantly claimed (in claim 1).  The examiner is of the opinion that there is no clear motivation in the art or to those of ordinary skilled in the art to modify the polyurethane-based adhesive composition of Chartrel l to arrive at the specific two-component polyurethane-based adhesive composition defined by the very specific compositional requirements in combination as instantly claimed.
The prior art references of record, alone or in combination, do not teach or fairly suggest a specific two-component polyurethane-based adhesive composition that must . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782